TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00038-CV




                                        In re Wayne Hepner




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Wayne Hepner has petitioned for a writ of mandamus ordering the district court to

act on his application for post-conviction habeas corpus relief. See Tex. Code Crim. Proc. Ann. art.

11.07 (West Supp. 2007). The Court is advised that the district court’s findings were filed on

January 22, 2008, and forwarded to the court of criminal appeals on January 29, 2008. See id. art.

11.07, § 3(c). Because the district court has fulfilled its obligations under article 11.07, the petition

for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                                __________________________________________

                                                G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Filed: February 12, 2008